DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/181,404, filed November 6, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Drawings
Examiner is withdrawing the drawing objections with the caveat that the antenna 20 shown is being treated as a wire connected to ground. 
Applicant’s figures 3, 5 at s5, and at least 8 show that the antenna 20 is connected to the shielding portion 15 which is connected to the ground electrode 19. ¶ 0054. Therefore, Applicant’s own specification and figures state the antenna is connected to ground. As such Examiner is treating the antenna 20 as a ground wire. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on September 10, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 7, directed to Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-12, 14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Liao et al. (US 2019/0244907 A1) (“Liao”) teaches at least in figure 4:
a substrate (30); 
a sealing portion (18/38) comprising a first sealing portion (38) and a second sealing portion (18) disposed on a surface of the substrate (30), 
wherein the first sealing portion (18) and the second sealing portion (18) are separated by a shielding portion (60) and in direct contact with the shielding portion (18/38 are in direct contact with 60); and 
an antenna (as discussed above in the Drawing section an antenna is considered a wire; Element 322 is said wire, which is connected to the shielding portion 60 in the same manner as shown by Applicant) disposed below the surface on a layer in the substrate (322 is disposed below the surface layer 302 of 30), 
wherein an electronic component (20) mounted on the substrate is embedded in the second sealing portion (18), and 
the shielding portion (60) is disposed on a surface of the second sealing portion (60 is disposed on a top surface of 18), 
wherein the antenna comprises: a dipole antenna disposed in an area overlapping the first sealing portion, in a view perpendicular to the surface of the substrate, or a patch antenna disposed in an area overlapping an area in which the second sealing portion is disposed in a view perpendicular to the surface of the substrate (as stated in the Drawing section the antennas are wires connected to ground. As can be seen in figure 4 element 322 is connected in the same manner and shows the same cross-sectional view as Applicant. Therefore, while not disclosing the shape of the wire, i.e. a dipole or patch, the wire 322 fullfils the equivalent function), and 


Liao does not teach:
wherein an upper surface of the first sealing portion is co-planar with an upper surface of a portion of the shielding portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claims 10, and 16,
Claims 10 and 16 are allowable for the same reason as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Examiner, Art Unit 2822